El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
El Pueblo de Puerto Rico por su Fiscal formuló acusa-ción contra Julio Liceaga imputándole la comisión de un delito de escalamiento en primer grado, en grado de tenta-tiva, consistente' en liaber “allá por el día 11 de noviembre de 1926, y en la municipalidad de San Juan, .... ilegal, voluntaria y maliciosamente, con la intención de cometer hurto o ratería, intentando penetrar durante las horas de la noche en la casa destinada a establecimiento comercial de Francisco J. Rodríguez.”
La acusación se formuló el 12 de noviembre, 1926, o sea el día siguiente de perpetrado el delito. El propio día 12 de noviembre, 1926, en corte abierta, se leyó la acusación al acusado quien, según rezan los autos,
“manifestó que se confesaba culpable del delito que se le imputaba solicitando se dicte sentencia contra él en este mismo acto.”
Inmediatamente, como también rezan los autos,
“vista la confesión del acusado, en Sala de Justicia, la Corte falla declarando a dicho acusado culpable de un delito de Escalamiento en Primer Grado en grado de tentativa y a petición del propio con-victo, pronuncia su sentencia, condenándole a sufrir la pena de siete años de presidio con trabajos forzados.”
El 15 de noviembre, 1926, aparece un escrito firmado por el propio acusado apelando de la sentencia para ante este Tribunal Supremo. El 2 de diciembre siguiente se ra-dicó la transcripción que contiene cuatro páginas. El 15 de diciembre el propio acusado archivó un escrito, a manera de alegato, que establece como fundamentos del recurso, los que siguen:
*445“Primero. — Que a instancias del Hon. Fiscal me declaré culpable en la Corte de Distrito para que el mínimum de la pena fuese im-puéstome.
“Segundo. — Que apreciando mi estado de insolvencia acepté dicha proposición.
“Tercero. — Que es ya costumbre sentada por toda Corte impo-nerle al acusado el mínimum de la pena siempre que se declara culpable; evitando así gastos al Pueblo de Puerto Rico. Y por las causas ya enumeradas y creyendo excesiva la pena de ‘siete años’ apelo a ese Hon. Tribunal Supremo para que dicha sentencia sea revocada en tridas sus partes.”
El 20 de diciembre, 1926, se celebró la vista de la ape-lación con la sola asistencia del fiscal y la causa quedó así sometida finalmente a la decisión de esta corte.
En el caso de El Pueblo v. Laureano, 34- D.P.R. 209, se estableció la siguiente regla:
“Cuando una acusación imputa un hecho corriente y de ella no surge circunstancia alguna que tienda a agravar el delito cometido y el acusado se confiesa culpable y no se practica prueba, no está justificada la imposición del máximo de la pena.”
El delito de escalamiento en primer grado se castiga de acuerdo con el' artículo 410 del Código Penal con la pena de uno a quince años de presidio. Y de conformidad con el artículo 50, No. 1, del propio código la tentativa para co-meterlo se castigará con una pena “que no excederá de la mitad del máximo de prisión impuesta al convicto del de-lito así intentado.”
Siendo ello así, el límite máximo de la pena en este caso es el de siete años y seis meses de presidio. La pena im-puesta por el juez fué la de siete años, prácticamente el lí-mite máximo de la misma. ¿Puede subsistir?
La acusación sólo revela una tentativa corriente. No se alega circunstancia alguna que agrave el acto realizado por el acusado. Este se declaró culpable. Si existían agravan-tes, el Fiscal pudo someterlas a la consideración del Tribunal. No lo bizo. Quizá la corte conocía la existencia de *446tales circunstancias, pero no debe actuarse fuera del récord. El acusado tenía derecho a intervenir en la investigación y a ser oído en su defensa. La regla establecida en el caso de Laureano, supra, es, pues, aplicable y aplicada nos obliga a modificar la sentencia rebajando la pena.
Dicha regla no es contraria al principio de la discre-ción que tienen los jueces para fijar la pena dentro de los límites marcados por la ley. Tal discreción existe, pero no es arbitraria. El legislador fijó un límite mínimo y otro máximo porque en su sabiduría conoce que un* mismo acto criminal puede cometerse bajo circunstancias que mitiguen o agraven la responsabilidad de su autor. Cuando ninguna circunstancia existe, la sana razón nos lleva a decidir que la adopción de un temperamento medio es lo justo y apro-piado.
Además, la confesión del acusado, en sí misma, es una circunstancia favorable que debe influir en la fijación de la pena. El reo que se confiesa, acepta la plena responsabilidad de sus actos y aceptar una responsabilidad eleva y dignifica siempre la personalidad humana. Existe una marcada diferencia entre el culpable que sin obstaculizar la administración de la justicia reconoce su falta o su crimen, acata la ley y cumple la pena, y aquel que usa de to-dos los recursos técnicos y se aprovecha de todas las circunstancias imaginables y muchas veces no vacila en recurrir a nuevos crímenes como son los testimonios falsos y el soborno y la influencia de jueces y jurados, para eludir el cumplimiento de la ley, para escapar sin castigo.
Y si se sostuviera que podría recurrirse de modo siste-mático al medio de la confesión para impedir en todos los casos, no obstante lo grave que ellos fueran, la imposición del límite máximo de la pena, bastaría recordar que des-pués de la confesión el fiscal tiene la oportunidad de demos-trar la existencia de circunstancias que exijan en justicia la imposición de dicho máximo. Véase la decisión de esta *447corte en el caso de El Pueblo v. Medina, resuelto en 11 de febrero último, 36 D.P.R. 239.
(Abril 27 de 1927.)
José E. Figueras, abogado de El Pueblo, apelado; D. Massari, fiscal del Distrito de San Juan, también firmó el escrito de reconsi-deración.

Por virtud de todo lo expuesto, debe rebajarse la pena a tres años y confirmarse la sentencia asi modificada.

Los Jueces Asociados Sres. Wolf y Aldrey disintieron.
IIECOÍTSIDEBACIÓN
El Juez Pbesideete Señoe del Tobo,
emitió la opinión del tribunal.
Se lia presentado un escrito firmado por el Fiscal del Supremo y por el Fiscal del Distrito de San Juan, Sr. Mas-sari, solicitando la reconsideración de la sentencia dictada en esta causa. Dicho escrito está jurado por el fiscal del *448distrito y a él se acompañó una hoja de antecedentes pena-les del acusado, expedida el 4 de abril actual por el Jefe del Presidio Insular.
Sostienen los fiscales que este tribunal tomó en cuenta el llamado alegato del acusado que se transcribió en la opi-nión y que contiene afirmaciones falsas en cuanto a supues-tas sugestiones del fiscal del distrito, y además que lo cierto fue que en el acto de dictarse sentencia el fiscal informó a la corte sobre los antecedentes penales del que se confesaba culpable y debido a ello la corte impuso el límite máximo de la pena.
Aunque dada la forma en que se ha presentado la mo-ción de reconsideración, sólo cabría declararla sin lugar por-que un record no puede corregirse adicionándole hechos a virtud de la simple moción de una de las partes aunque sea-jurada la mocióu, deseamos consignar que la sentencia y opinión de esta corte se basaron en las constancias deí record completo elevado por el secretario de la corte sen-tenciadora y conocido por el fiscal que intervino en la tra-mitación del recurso, del cual resulta que no se siguió el procedimiento marcado en el artículo 320 del Código de-Enjuiciamiento Criminal que dice:
“Después de una confesión o veredicto de culpabilidad y siempre que se deje a discreción del tribunal la magnitud de la pena, el tribunal, a indicación verbal de cualquiera de las partes, de que hay circunstancias agravantes o atenuantes de la pena que pueden jus-tamente ser tomadas en consideración, puede, a su arbitrio, oir bre-vemente esa indicación en el plazo que fije y dando aviso a la parte contraría, en la forma que estime conveniente.”
En cuanto a lo que dice el acusado, en su llamado ale-gato, que le insinuó el fiscal, la corte no lo tuvo ni pudo te-nerlo en cuenta porque eran meras manifestaciones conte-nidas en un documento sin justificación en el record. La opinión de la corte habla por sí misma.
.Parece conveniente agregar que en la moción no se dis-*449cuten los principios establecidos en la opinión que sirvió de base a la sentencia cuya reconsideración se pide.

Por virtud de todo lo expuesto, procede declarar sin lu-gar la reconsideración solicitada.

Los Jueces Asociados Señores Wolf y Aldrey, disintieron.